J-S28043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD THOMAS COMEGER,                     :
                                               :
                       Appellant               :      No. 1542 MDA 2017

             Appeal from the Judgment of Sentence August 7, 2017
               in the Court of Common Pleas of Lancaster County,
              Criminal Division at No(s): CP-36-CR-0003339-2016

BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                            FILED AUGUST 31, 2018

        Ronald Thomas Comeger (“Comeger”) appeals from the judgment of

sentence imposed after a jury convicted him of fifteen counts of recklessly

endangering another person, and one count each of aggravated assault of a

victim less than six (6) years of age, endangering the welfare of a child, and

fleeing or attempting to elude a police officer.1 We affirm.

        On June 11, 2016, Pennsylvania State Trooper Stefanie Schiavoni

(“Trooper Schiavoni”) was on routine traffic patrol, when Comeger passed her

vehicle while traveling at a speed of 73 miles per hour in a 55 miles per hour

zone. N.T., 6/15-16/17, at 67. Trooper Schiavoni activated her emergency

lights and siren and pursued Comeger. Id. at 70. Comeger failed to stop his

vehicle, instead, leading Trooper Schiavoni on a 21-mile pursuit. Id. at 80.

____________________________________________


1   See 18 Pa.C.S.A. §§ 2705, 2702(a)(8), 4304(a); 75 Pa.C.S.A. § 3733(a).
J-S28043-18


During the chase, Comeger drove at speeds exceeding 120 miles per hour,

weaved in and out of traffic, passed approximately 120 vehicles, drove on

both the left and right berms of the roadway, avoided “stop sticks”2 set up by

Trooper Steven Blain (“Trooper Blain”), and ultimately collided with another

vehicle, thereby disabling Comeger’s vehicle. Id. at 83-84.

       Following the collision, Trooper Schiavoni approached the vehicle, and

found Comeger, as well as an adult female and a seven-week-old infant. Id.

at 84-85. The infant had shards of glass on his face and was subsequently

diagnosed with a contusion to the forehead and abrasions under his eye and

on his nose. Id. at 150. Trooper Schiavoni pulled Comeger from the vehicle

and placed him under arrest. Id. at 86-87. While he was being treated at

the scene by medical personnel, Comeger told Trooper Ryan Gehman

(“Trooper Gehman”) that he had fled because he was on parole. Id. at 141-

42. A subsequent search of Comeger’s vehicle revealed cocaine, a marijuana

“blunt,” an open six-pack of beer, and drug paraphernalia. Id. at 137-38.

       On May 9, 2017, the parties appeared before the trial court for a pretrial

hearing to, inter alia, dispose of two motions in limine that are relevant to this

appeal. First, Comeger motioned to prevent admission at trial evidence of the

beer, drugs, and paraphernalia found in his vehicle. N.T., 5/9/17, at 13-14.



____________________________________________


2 Corporal Anthony L. Holloway, of the Pennsylvania State Police, testified that
“stop sticks” are utilized to deflate the tires of a fleeing vehicle in order to stop
the vehicle and take the suspect into custody. See N.T., 6/15-16/17, at 135.

                                           -2-
J-S28043-18


Second, Comeger motioned to prevent admission of the statement he made

to Trooper Gehman, at the time of his arrest, that he fled because he was on

parole. Id. at 14-16. The trial court deferred ruling on the motions until trial.

Id. at 14, 16.

      On the morning of trial, the trial court ruled that the evidence of

Comeger’s statement to Trooper Gehman, regarding being on parole, was

admissible, and the court would issue a limiting instruction to the jury directing

them that the evidence was only to be considered for purposes of determining

Comeger’s “possible purpose or intent of fleeing the police.” N.T., 6/15-16/17,

at 4-5. The trial court also ruled that the Commonwealth was permitted to

introduce evidence of the beer, drugs, and paraphernalia found in Comeger’s

vehicle. Id. at 5.

      Following a jury trial, Comeger was convicted of the above-described

charges.   The trial court deferred sentencing and ordered a pre-sentence

investigation report (“PSI”). Subsequently, the trial court sentenced Comeger

to an aggregate term of 9½ to 19 years in prison. Thereafter, Comeger filed

a post-sentence Motion, requesting a modification of his sentence, which the

trial court denied.   Comeger filed a timely Notice of Appeal and Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

      On appeal, Comeger raises the following questions for our review:

      I.    Did the trial court err in admitting evidence of cocaine, a
            marijuana blunt and bottles of Heineken beer found in
            [Comeger’s] vehicle, and drug paraphernalia including
            scales and razors found in the trunk of [Comeger’s] vehicle,

                                      -3-
J-S28043-18


           where admission of this evidence was irrelevant, and far
           more prejudicial than probative?

     II.   Did the trial court err in permitting the Commonwealth to admit
           evidence that [Comeger] told Trooper [] Gehman that he fled
           because he was on parole, where this statement was irrelevant,
           and far more prejudicial than probative?

    III.   Did the trial court err in refusing to permit defense counsel
           to question Commonwealth witness Trooper [] Blain
           regarding the maximum penalties for the criminal charges
           he was facing, as the seriousness of his criminal charges
           was relevant to his testimonial bias?

    IV.    Was the evidence presented by the Commonwealth
           insufficient to sustain [Comeger’s] conviction on counts 14
           through 27 for recklessly endangering another person,
           where [Comeger] did not place another person in danger of
           death or serious bodily injury, simply by passing vehicles on
           the right, while traveling at a high rate of speed?

     V.    Was the imposition of consecutive sentences on Counts 3,
           4, 5, 14, 23, and 28, for an aggregate sentence of nine and
           one-half to nineteen years[’] incarceration, manifestly
           excessive under the circumstances, and an abuse of the
           court’s discretion?

Brief for Appellant at 9-10 (issues renumbered).

     In his first claim, Comeger alleges that the trial court abused its

discretion in admitting evidence at trial regarding the beer, drugs, and drug

paraphernalia found in his vehicle. Id. at 25-30. According to Comeger, the

evidence was not relevant because the purpose for which it was admitted, i.e.,




                                    -4-
J-S28043-18


to show Comeger’s motive for fleeing the police,3 had been conceded by

Comeger in his opening and closing statements. Id. at 27-29; see also id.

at 30 (wherein Comeger argues that because the jury already knew that he

did not have a license to drive, his motive for fleeing the police had already

been established). He further argues that the admission of this evidence was

more prejudicial than probative because it allowed the jury to know that he

was in possession of illegal substances. Id. at 29, 30.

             The admission of evidence is committed to the sound
       discretion of the trial court and an appellate court may reverse
       only upon a showing that the trial court clearly abused its
       discretion. Admissibility depends on relevance and probative
       value. Evidence is relevant if it logically tends to establish a
       material fact in the case, tends to make a fact at issue more or
       less probable, or supports a reasonable inference or presumption
       regarding a material fact.

Commonwealth v. McFadden, 156 A.3d 299, 309 (Pa. Super. 2017)

(quotation marks and citations omitted); see also Pa.R.E. 401 (stating that

“[e]vidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.”).



____________________________________________


3 The trial court admitted the evidence in question because it deemed such
evidence relevant to prove Comeger’s intent and motive to flee police. See
Trial Court Opinion, 11/17/17, at 6-7. The trial court concluded that because
Comeger had not pled guilty, or conceded any element of the charge of fleeing
police, the evidence was probative of whether Comeger “acted willfully in
failing or refusing to stop his vehicle or in otherwise attempting to flee or elude
police.” Id. (citation omitted).


                                           -5-
J-S28043-18


      Evidence of other crimes, wrongs, or other acts is inadmissible solely to

“prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” Pa.R.E. 404(b)(1).

      However, evidence of prior bad acts is admissible where there is
      a legitimate reason for the evidence, such as to establish: 1)
      motive; 2) intent; 3) absence of mistake or accident; 4) a common
      scheme or plan; and 5) identity. The evidence may also be
      admissible to impeach the credibility of a testifying defendant; …
      and in situations where the bad acts were part of a chain or
      sequence of events that formed the history of the case and were
      part of its natural development.

Commonwealth v. Page, 965 A.2d 1212, 1219 (Pa. Super. 2009) (citation

and emphasis omitted); see also Pa.R.E. 404(b)(2).

      To be admissible to establish motive under Rule 404(b)(2), “there must

be a specific ‘logical connection’ between the other act and the crime at issue

which establishes that ‘the crime currently being considered grew out of or

was in any way caused by the prior set of facts and circumstances.’”

Commonwealth v. Ross, 57 A.3d 85, 100 (Pa. 2012) (citation omitted).

Such evidence may only be admitted if “the probative value of the evidence

outweighs its potential for unfair prejudice.”    Pa.R.E. 404(b)(2); see also

Commonwealth v. Gonzalez, 112 A.3d 1232, 1238 (Pa. Super. 2015)

(stating that “[b]ecause all relevant Commonwealth evidence is meant to

prejudice a defendant, exclusion is limited to evidence so prejudicial that it

would inflame the jury to make a decision based upon something other than

the legal propositions relevant to the case.”).    Additionally, “[b]ecause the

trial court indicated the reason for its decision to admit [the evidence], our

                                     -6-
J-S28043-18


scope of review is limited to an examination of the stated reason.”

Commonwealth v. Minerd, 753 A.2d 225, 229 (Pa. 2000).

       Here, Comeger was charged with fleeing or attempting to elude a police

officer, which requires the Commonwealth to prove, in part, that the

defendant “willfully4 fail[ed] or refus[ed] to bring his vehicle to a stop, or …

otherwise fle[d] or attempt[ed] to elude a pursuing police officer.”         75

Pa.C.S.A. § 3733(a) (footnote added); see also Commonwealth v. Bowen,

55 A.3d 1254, 1261 (Pa. Super. 2012) (stating that a conviction under 75

Pa.C.S.A. § 3733 requires proof that the defendant refused to stop, with the

knowledge that police were attempting to pull him over).         Evidence that

Comeger possessed cocaine, marijuana, open beer bottles, and drug

paraphernalia when the police attempted to stop him tends to establish

Comeger’s motive for fleeing police, i.e., avoiding prosecution for possession

of these items. See McFadden, supra; Ross, supra. Evidence of Comeger’s

possession of these items was not so prejudicial as to inflame the jury to base

its decision upon something other than the legal propositions in the case. See

Gonzalez, supra. Indeed, Comeger did not request a limiting instruction to

the jury regarding their consideration of this evidence. See Commonwealth

v. Tedford, 960 A.2d 1, 37 (Pa. 2008) (stating that “the defendant is entitled


____________________________________________


4“Willfully is defined in the Pennsylvania Crimes Code as when a person acts
knowingly with respect to the material element of the offense.
Commonwealth v. Wise, 171 A.3d 784, 790 n.2 (Pa. Super. 2017) (brackets
and quotation marks omitted).

                                           -7-
J-S28043-18


upon request to a jury instruction explaining to the jury that the specific

evidence is only admissible for one or more of the [purposes described in

Pa.R.E. 404(b)(2)].”).   Therefore, the trial court did not abuse its discretion

in admitting the evidence of the cocaine, marijuana, beer, and drug

paraphernalia found in Comeger’s vehicle.

      However, even if admission of the evidence was more prejudicial than

probative, we conclude that any error in its admission was harmless. An error

will be deemed harmless if

      (1) the error did not prejudice the defendant or the prejudice was
      de minimus; or (2) the erroneously admitted evidence was merely
      cumulative of other untainted evidence which was substantially
      similar to the erroneously admitted evidence; or (3) the properly
      admitted and uncontradicted evidence . . . was so overwhelming
      and the prejudicial effect of the error was so insignificant by
      comparison that the error could not have contributed to the
      verdict.

Commonwealth v. Markman, 916 A.2d 586, 603 (Pa. 2007). “The harmless

error doctrine, as adopted in Pennsylvania, reflects the reality that the accused

is entitled to a fair trial, not a perfect trial.” Commonwealth v. Hairston,

84 A.3d 657, 671 (Pa. 2014).

      Here, Comeger admitted to fleeing police in his opening and closing

statements.   Further, the Commonwealth presented evidence that Trooper

Schiavoni was operating a marked patrol vehicle, equipped with lights and

audible sirens, and wearing a Pennsylvania State Police uniform. N.T., 6/16-

17/17, at 67. Trooper Schiavoni pursued Comeger’s vehicle and activated her

sirens and lights as she approached the rear of Comeger’s vehicle. Id. at 70.

                                      -8-
J-S28043-18


Comeger, who was traveling in the left lane, moved into the right lane, and

successively, the lane leading to the highway off-ramp. Id. at 71. Before

reaching the off-ramp, Comeger crossed back into the right highway lane, and

accelerated his vehicle to a speed exceeding 100 miles per hour. Id. at 71,

74. Comeger continued driving at speeds between 100 and 125 miles per

hour, with Trooper Schiavoni in pursuit, lights and siren still activated. Id. at

74-75. At one point, Comeger exited the highway, proceeded through a traffic

light at the end of the off-ramp, and re-entered the highway via the on-ramp

at the same exit. Id. at 76.

      The Commonwealth further presented evidence that the chase

continued for twenty-one miles, with Trooper Schiavoni in pursuit for the

duration, following approximately two-tenths of a mile behind Comeger. Id.

at 77, 80. During the chase, Comeger weaved in and out of vehicles, traveling

in all lanes and both berms of the road.        Id. at 77.    According to the

Commonwealth’s evidence,       Comeger passed fifteen vehicles while he was

driving on the berm at an excessive speed. Id. at 93-94.

      Near the end of the chase, Comeger changed lanes in order to avoid the

stop sticks set up by Trooper Blain, whose marked patrol unit was parked on

the right berm with his emergency lights activated. Id. at 83. As Comeger

approached Trooper Blain, who was standing beside his patrol unit, he veered

back into the right lane and directed his vehicle at Trooper Blain, causing him

to dive out of the way. Id.


                                      -9-
J-S28043-18


      Accordingly, we conclude that there was overwhelming evidence to

support the fleeing or attempting to elude a police officer conviction.

Commonwealth v. Moury, 992 A.2d 162, 176 (Pa. Super. 2010) (stating

that an error is harmless if this Court concludes “beyond a reasonable doubt

that the error could not have contributed to the verdict.”) (citation omitted).

Thus, even if the admission of the evidence regarding beer, drugs, and

paraphernalia in Comeger’s vehicle was prejudicial, it was harmless error.

      In his second claim, Comeger alleges that the trial court erred in

admitting Trooper Gehman’s testimony regarding Comeger’s statement that

he fled because he was on parole. Brief for Appellant at 34-38. Comeger

argues that this testimony was irrelevant; its prejudice outweighed any

probative value; and the jury was already provided with other evidence of his

intent to flee. Id.

      Similar to the evidence of Comeger’s possession of beer, drugs, and

paraphernalia, evidence that Comeger was on parole is relevant to show intent

and motive for fleeing the police.     See McFadden, supra.         Moreover,

Comeger requested, and the trial court granted, a limiting instruction, which

cured any potential prejudice to Comeger. See Trial Court Opinion, 11/17/17,

at 7-8 (instructing the jury that they “may not consider as to whether or not

[Comeger] was on parole or not on parole or was previously involved in

anything other than something that may have been outside of this case. It is

limited for the purpose of that statement. It is limited solely to the issue of


                                    - 10 -
J-S28043-18


his possible purpose for intent to flee the police.”); see also Commonwealth

v. Tyson, 119 A.3d 353, 360 (Pa. Super. 2015) (stating that “when examining

the potential for undue prejudice, a cautionary jury instruction may ameliorate

the prejudicial effect of the proffered evidence.... Jurors are presumed to

follow the trial court’s instructions.”).      Therefore, we discern no abuse of

discretion by the trial court in admitting Trooper Gehman’s testimony. 5

       In his third claim, Comeger alleges that the trial court erred in refusing

to permit cross-examination of Trooper Blain regarding the maximum penalty

for the pending charges against Trooper Blain for aggravated assault of a child

and endangering the welfare of a child. Brief for Appellant at 31. Comeger

argues that the severity of the charges against Trooper Blain would have

demonstrated his bias against Comeger. Id. at 32-33.

              Preliminarily, we recognize that the scope and limits of
       cross-examination are within the discretion of the trial court and
       its rulings will not be reversed absent a clear abuse of that
       discretion or an error of law. Nevertheless, a witness may be
       cross-examined as to any matter tending to show interest or bias.
       When a prosecution witness may be biased in favor of the
       prosecution because of outstanding criminal charges or because
       of any non-final criminal disposition against him within the same
       jurisdiction, that possible bias, in fairness, must be made known
       to the jury. Even if the prosecutor has made no promises, either
       on the present case or on other pending criminal matters, the
       witness may hope for favorable treatment from the prosecutor if
       the witness presently testifies in a way that is helpful to the
       prosecution. And if that possibility exists, the jury should know
       about it.


____________________________________________


5As noted above, there was overwhelming evidence to support the fleeing the
police conviction.

                                          - 11 -
J-S28043-18


Commonwealth v. Mullins, 665 A.2d 1275, 1277 (Pa. Super. 1995)

(citations and brackets omitted).      However, “[a] trial court has broad

discretion to determine the scope of cross-examination.” Commonwealth v.

Lane, 621 A.2d 566, 568 (Pa. 1993). Additionally, we limit our review to an

examination of the trial court’s stated reason for excluding the testimony. See

Minerd, supra.

      The trial court explained that permitting the questioning of Trooper Blain

regarding the maximum sentence for his charges of aggravated assault would

have improperly informed the jury of the punishment that Comeger would be

facing if convicted of aggravated assault. Trial Court Opinion, 11/17/17, at 8-

9.   The trial court also stated that because Trooper Blain’s testimony was

corroborated by video evidence and testimony of several other witnesses, and

because the jury found Comeger not guilty of the charges involving Trooper

Blain, any error was harmless and did not prejudice Comeger. Id. at 9-10.

We agree.

      Our review discloses that Comeger was permitted to question Trooper

Blain regarding the pending charges, thereby allowing Comeger to expose any

bias of Trooper Blain.   See N.T., 6/15-16/17 , at 113-14.      The trial court

precluded Comeger’s inquiry as to the maximum penalty that Trooper Blain

could receive. Because Comeger was on trial for the same crime, such an

inquiry would have improperly informed the jury of the punishment Comeger

would be facing if convicted. See Commonwealth v. Golinsky, 626 A.2d


                                    - 12 -
J-S28043-18


1224, 1231 n.4 (Pa. Super. 1993) (stating that “punishment is a matter solely

for the court and not for the jury to know or consider during its

deliberations.”); Lane, supra. Thus, we discern no abuse of discretion by the

trial court in prohibiting this line of questioning. Accordingly, Comeger is not

entitled to relief on this claim.

      In his fourth claim, Comeger alleges that the evidence was insufficient

to support his convictions for recklessly endangering another person. See

Brief for Appellant at 39-42.       Comeger asserts that his driving was not

reckless, because no vehicle was forced to take evasive action, and Trooper

Schiavoni, who acknowledged engaging in the same manner of driving,

testified that she was able to safely pursue Comeger. Id. at 40-41. According

to Comeger, if Trooper Schiavoni’s driving was reasonable and safe, then so,

too, was Comeger’s driving. Id. at 41.

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact[,] while passing upon the


                                      - 13 -
J-S28043-18


      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, or part or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super. 2014) (citation

omitted).

      A person is guilty of recklessly endangering another person if “he

recklessly engages in conduct which places or may place another person in

danger of death or serious bodily injury.” 18 Pa.C.S.A. § 2705.

      Here, the evidence, viewed in a light         most favorable to the

Commonwealth as the verdict winner, establishes that Comeger drove at

speeds between 104 miles per hour and 124 miles per hour for a distance of

21 miles, passed approximately 120 vehicles, 15 of which he passed while

driving on the berm, swerved between traffic, and dodged stop sticks deployed

by police. See N.T., 6/15-16/2017, at 74-80. This evidence is sufficient to

establish that Comeger engaged in conduct that placed other persons in

danger of death or serious bodily injury. See Commonwealth v. Picchianti,

600 A.2d 597, 600 (Pa. Super. 1991) (stating that evidence that a defendant

drove in excess of 100 miles per hour while weaving through traffic, and

refused to stop for a police roadblock, is sufficient to support a verdict for

recklessly endangering another person).       Accordingly, we cannot grant

Comeger relief on this claim.

      In his fifth claim, Comeger contends that “the trial court’s aggregate

sentence of nine and one-half to nineteen years[’] incarceration was so

manifestly excessive as to constitute an abuse of discretion.”       Brief for

                                    - 14 -
J-S28043-18


Appellant at 45. Comeger argues that the trial court failed to consider that

the infant child suffered relatively minor injuries, that no damage or injury

occurred to the vehicles that he passed on the right, and that the only damage

to property was to his vehicle and one other. Id. at 46. Comeger further

asserts that the trial court improperly found his prior record score to be

“significantly higher than a five,” and that he “placed more than 120 cars in

serious jeopardy, when no such finding was made by the jury.” Id. at 47.

      Comeger    challenges   the   discretionary   aspects   of   his   sentence.

“Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Moury, 992 A.2d at 170. Rather, when an

appellant challenges the discretionary aspects of his sentence, we must

consider his brief on this issue as a petition for permission to appeal.

Commonwealth v. Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also

Commonwealth v. Tuladziecki, 522 A.2d 17, 18 (Pa. 1987).                  Prior to

reaching the merits of a discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

                                    ***

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable

                                     - 15 -
J-S28043-18


      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Moury, 992 A.2d at 170 (quotation marks and some citations omitted).

      Here, Comeger filed a timely Notice of Appeal, raised his sentencing

claim in his Motion to Modify Sentence, and included a Rule 2119(f) Statement

is his brief. Further, Comeger’s claim that the sentencing court’s imposition

of consecutive sentences was excessive, and failed to take into account the

nature and circumstances of the offenses, raises a substantial question. See

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013) (stating

that an excessive sentence claim, in conjunction with “an argument that

articulates reasons why consecutive sentences in a particular case are

unreasonable or clearly unreasonable,” raises a substantial question). Thus,

we will review Comeger’s claim.

      Our standard of review is as follows:

      Sentencing is vested in the discretion of the trial court, and will
      not be disturbed absent a manifest abuse of that discretion. An
      abuse of discretion involves a sentence which was manifestly
      unreasonable, or which resulted from partiality, prejudice, bias, or
      ill will. It is more than just an error in judgment.

Commonwealth v. Downing, 990 A.2d 788, 792-93 (Pa. Super. 2010)

(citation omitted).

            When imposing a sentence, a court is required to consider
      the particular circumstances of the offense and the character of
      the defendant. In considering these factors, the court should refer
      to the defendant’s prior criminal record, age, personal
      characteristics and potential for rehabilitation.     It must be

                                     - 16 -
J-S28043-18


      demonstrated that the court considered the statutory factors
      enunciated for determination of sentencing alternatives, and the
      sentencing guidelines. Additionally, the court must impose a
      sentence which is consistent with the protection of the public, the
      gravity of the offense as it relates to the impact on the life of the
      victim and the community, and the rehabilitative needs of the
      defendant.

Commonwealth v. McClendon, 589 A.2d 706, 712 (Pa. Super. 1991)

(internal citations and quotation marks omitted). Moreover, “where the trial

court is informed by a pre-sentence report, it is presumed that the court is

aware of all appropriate sentencing factors and considerations, and that where

the court has been so informed, its discretion should not be disturbed.”

Downing, 990 A.2d at 794 (quotation marks and citations omitted). “Where

a sentence is within the standard range of the guidelines, Pennsylvania law

views the sentence as appropriate under the Sentencing Code.” Moury, 992
A.2d at 171. Furthermore, “the trial judge may determine whether, given the

facts of a particular case, a sentence should run consecutive to or concurrent

with another sentence being imposed.” Commonwealth v. Lilley, 978 A.2d
995, 998 (Pa. Super. 2009).

      Here, the trial court considered Comeger’s age and maturity, education

and intelligence, and work history and ability to follow directions, as well as

Comeger’s statements at sentencing, and his general character. See N.T.,

8/7/17, at 8-10. Further, the trial court considered the sentencing guidelines,

Comeger’s prior record score and extensive criminal history, including crimes

committed while on probation, his rehabilitative needs, and the seriousness of


                                     - 17 -
J-S28043-18


his crimes.    Id. at 9-11.    Thus, the trial court properly considered all the

statutory factors before sentencing Comeger. See McClendon, supra.

      Moreover, because the trial court had the benefit of a PSI, which the

trial judge expressly stated that he had reviewed, see N.T., 8/7/17, at 9, it is

presumed that the court was aware of relevant information regarding

Comeger’s character, and weighed those considerations along with any

mitigating    factors.     See   Downing, 990 A.2d   at   794;   see   also

Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009)

(stating that “[t]he sentencing judge can satisfy the requirement that reasons

for imposing sentence be placed on the record by indicating that he or she has

been informed by the [PSI]; thus properly considering and weighing all

relevant factors.”) (citation omitted).        Furthermore, because Comeger’s

sentence was within the standard range, it was appropriate under the

Sentencing Code.         See Moury, supra; Lilley, supra.        Accordingly, we

conclude that the trial court’s sentence was not improperly excessive, and

Comeger’s discretionary sentencing challenge fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/31/2018

                                      - 18 -